Citation Nr: 1819799	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  07-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder.

3.  Entitlement to service connection for gynecological problems other than bacterial vaginosis and urinary incontinence residual associated with bacterial vaginosis status post cervical cancer with colposcopy with cervical conization, to include cervical cancer and human papilloma virus (HPV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

As the record reflects additional conditions that have been separately diagnosed from PTSD and bacterial vaginosis, the Board most recently remanded claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and for a gynecological disorder other than bacterial vaginosis, in April 2013.  At that time, the Board also reconsidered the Veteran's claim of entitlement to service connection for bilateral hearing loss, remanding the reconsidered claim.  

In June 2016, the RO issued a rating decision granting service connection for urinary incontinence.  Thus, to the extent urinary incontinence has been attributed to the Veteran's gynecological condition presently on appeal, this facet of her claim is no longer before the Board.  The Veteran has not withdrawn her appeal as to the other gynecological conditions claim.  Thus, the Board has recharacterized the appeal as noted on the title page.  

The issues of entitlement to service connection for bilateral hearing loss and a gynecological disorder other than bacterial vaginosis and urinary incontinence are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

With resolution of doubt in the Veteran's favor, bipolar disorder is aggravated by service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board makes no decision unfavorable to the Veteran in the instant decision.  Thus, any error in VA's duties to notify and assist would be harmless, and further discussion is moot.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

After a thorough review of the evidence, the Board finds that service connection is warranted on a secondary theory of entitlement. 

The Board notes that the Veteran clearly has a diagnosis of bipolar disorder.  VA examinations conducted in 2012 and 2016 confirm this finding, and the Veteran has received psychiatric treatment through VA for her psychiatric condition.  Thus, the present disability element of service connection is met.  

An examination was conducted in February 2016.  After confirming the diagnoses of bipolar disorder and PTSD, the examiner noted that the Veteran's case was difficult for providing definitive opinions due to multiple factors.  First, the Veteran had multiple disorders.  The examiner noted that some of the Veteran's disorders overlapped and impacted other disorders.  Given the Veteran's inability to articulate her problems and symptoms, as well as recalling her medical history, the examiner opined that her bipolar disorder was not caused by her service-connected PTSD.  However, the examiner noted that stressor and anxiety symptoms can exacerbate bipolar symptoms.  The extent of these exacerbations was unclear due to the Veteran's limitations in communication.  

The Board finds that this opinion is adequate to support a finding that the Veteran's bipolar disorder is aggravated by her service-connected PTSD.  The examiner thoroughly discussed the nature of the psychological disorders and how they interacted.  Based on this examination finding, and with resolution of doubt in the Veteran's favor, the Board finds that service-connection for bipolar disorder is warranted.  

The Board recognizes that the Veteran has been diagnosed with personality disorder.  However, VA is precluded from differentiated the symptoms of the Veteran's service-connected PTSD and now service-connected bipolar disorder and those of her personality disorder in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  The February 2016 VA examiner found that such differentiation was not possible because the psychiatric symptoms overlapped.  As in the instant case it is not possible to distinguish the effects of PTSD and bipolar disorder from any other psychiatric disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the PTSD and bipolar disorder. Id.  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disorder for consideration in this appeal. 


ORDER

Service connection for bipolar disorder is granted.  


REMAND

Remand is required for the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

Initially, the Board notes that if the degree of hearing loss noted on an entrance medical examination did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the Veteran is entitled to the presumption of soundness under 38 C.F.R. § 1111.  McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  According to McKinney, abnormal hearing which does not meet the thresholds of a hearing loss "disability" for VA compensation purposes cannot be deemed a "defect" which is noted on the entrance examination.

Here, the Veteran's enlistment examination from October 1992 noted that the Veteran was qualified for service.  On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
10
20
LEFT
35
25
20
15
30

Because neither ear exhibited puretone thresholds that meet the definition of a disability for VA purposes, the Veteran is presumed sound with regard to both ears at the time of service entrance. 38 C.F.R. § 3.385 (2017).  

The RO has adjudicated this claim as if the Veteran's bilateral hearing loss preexisted service.  However, as noted above, the Veteran is presumed sound for hearing purposes for service connection.  Thus, her claim must be adjudicated on a direct basis.  

While VA treatment records don't contain audiological data that may be interpreted under 38 C.F.R. § 3.385, the evidence is strongly suggestive of the Veteran having bilateral hearing loss for VA purposes because VA has issued her hearing aids.  See August 2011 VA medical device note  Further, she has consistently averred that her hearing loss began during service and that she has suffered from bilateral hearing loss since then.  See e.g., May 2011 VA audiology note.  In such circumstances, an examination is warranted.  

Regarding the Veteran's claim of entitlement to service connection for gynecological problems other than bacterial vaginosis and urinary incontinence, to include cervical cancer and human papilloma virus (HPV), these claims were not readjudicated before being recertified to the Board, which was directed in the April 2013 remand.  See 38 C.F.R. § 19.31(c) (2017).  It would appear that the RO treated the grant of service connection for urinary incontinence as a full grant of the benefit sought.  However, as noted in the April 2013 remand, the Veteran has other gynecological disorders for which service connection has not yet been awarded.  Because the issue of entitlement to service connection for gynecological problems other than bacterial vaginosis and urinary incontinence, to include cervical cancer and HPV, remain on appeal, and because the RO did not readjudicate these issues prior to the claim being recertified to the Board, remand is necessary to afford the AOJ an opportunity to comply with the Board's remand instructions to consider the evidence in the first instance.  

In addition, the Board finds that an addendum opinion should be obtained for the Veteran's claimed cervical cancer.  An opinion was provided by a VA examiner in February 2016, pursuant to the Board's April 2013 remand instructions.  However, the examiner's opinion focused on diagnosed urinary incontinence, not cervical cancer.  In this regard, the Board notes that the February 2016 VA examiner did comment on the lack of evidence of record regarding the diagnosis of and treatment for the Veteran's cervical cancer diagnosis in the 1990s.  The examiner essentially noted that, if extant, such evidence would be extremely relevant in the instant matter.  In any event, the examination is noncompliant with the April 2013 remand.  Attempts should be made to ascertain whether outstanding records of treatment exist for the Veteran's previously treated cervical cancer.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss had onset in service or is otherwise related to the Veteran's military service.  The examiner must specifically address the Veteran's statements reporting that she had difficulty with hearing since service.

The examiner is reminded that the Veteran is presumed to have been sound with regard to bilateral hearing loss at the time of her enlistment in 1993.

4.  Arrange for a qualified medical professional to provide a medical opinion regarding the Veteran's claim of entitlement to service connection for a gynecological condition other than bacterial vaginosis and urinary incontinence.  Access to the claims file and a copy of this remand must be made available to the examiner for review.

Regarding the previously diagnosed cervical cancer, the examiner is to opine whether it is at least as likely as not that this disorder is related to the Veteran's active military service or events therein.  A complete rationale for any opinion expressed must be provided. The examiner is to consider all relevant evidence.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


